     Meghan O. Lambert
 1
     CA Bar ID No.: 258040
 2   Osterhout Berger Disability Law
     521 Cedar Way, Suite 200
 3   Oakmont, PA 15139
     Telephone: (412) 794-8003
 4
     Facsimile: (412) 794-8039
 5   meghan@mydisabilityattorney.com
     Attorney for Plaintiff, Peter Ellsworth Stiles
 6
 7
                                   UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
                                         FRESNO DIVISION
 9
10                                                        )    Case No.: 2:19-cv-02246-EFB
     PETER ELLSWORTH STILES,                              )
11                                                        )    STIPULATION AND PROPOSED ORDER
                     Plaintiff,                           )    FOR AN EXTENSION OF TIME FOR
12                                                        )    PLAINTIFF TO FILE HIS MOTION FOR
             v.                                           )    SUMMARY JUDGMENT AND/OR
13                                                        )    REMAND
     ANDREW SAUL,                                         )
14   Acting Commissioner of Social Security,              )
                                                          )
15                                                        )
                     Defendant.                           )
16                                                        )
17
18
                     IT IS HEREBY STIPULATED, by the parties, through their respective counsel of
19
     record, that Plaintiff shall have an extension of time to file his Motion for Summary Judgment
20
21   and/or Remand. This is Plaintiff’s first request for extension to file his Motion for Summary

22   Judgment and/or Remand. The additional time is requested as Plaintiff intends on raising several
23   fact-intensive issues in this case, and the certified administrative record is in excess of 2,000 pages.
24
     This, combined with an unusually busy briefing schedule, has resulted in the need for this request;
25
     Plaintiff will endeavor to submit his brief in advance of the extended deadline, but based on the
26
27   forgoing respectfully requests an extension in order to ensure that the issues are fully and concisely

28   presented to the Court.
     Extension of Time Stipulation, (Case 2:19-cv-02246-EFB)

                                                      1
             Plaintiff’s Brief is currently due by March 2, 2020. Plaintiff respectfully requests that this
 1
 2   Court grant a 30 day extension to file his Motion for Summary Judgment and Supporting Brief

 3   until April 1, 2020.
 4
             The parties further stipulate that the Court’s Scheduling Order shall be modified
 5
     accordingly.
 6
 7
 8                                                     Respectfully submitted,
 9
10   February 25, 2020                                 /s/ Meghan O. Lambert_____________
     DATED                                             MEGHAN O. LAMBERT, ESQUIRE
11                                                     Attorney for Plaintiff, Peter Ellsworth Stiles
12
13   February 25, 2020                                 /s/Deborah Lee Stachel___________
     DATED                                             United States Attorney
14                                                     DEBORAH LEE STACHEL
                                                       Acting Regional Chief Counsel, Region IX,
15                                                     Social Security Administration
16
                                               By:     /s/ Asim Modi
17                                                     (*as authorized by email on 2/24/2020)
                                                       ASIM MODI, ESQUIRE
18
                                                       Special Assistant U.S. Attorney
19                                                     Attorneys for Defendant

20
                                                      ORDER
21
22   APPROVED AND SO ORDERED.

23
24   DATED: February 26, 2020.                         _________________________
                                                       Edmund F. Brennan
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28

     Extension of Time Stipulation, (Case 2:19-cv-02246-EFB)

                                                      2
